DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 1 is pending.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Sato Yuko et al. (WO 2018/074232) in view of Yukiyasu et al. (JP 2012028021)
With respect to Claim 1:
Yuko discloses a method of manufacturing an electric wire with a terminal (Description, sheet 2, paragraph 3, lines 1-4) comprising: 
a holding step (Description, sheet 8, paragraph 1-4) of holding a connecting portion (FIG. 1, 25) that extends from a core crimping portion (FIG. 1, 24) to a cover crimping portion (FIG. 1, 26) of the electric wire with a terminal (FIG. 1, 10) by a pair of pressing portions (Description, sheet 8, lines 23-39) (FIG. 15, 56a) having a plate shape from both sides in a width direction (FIG. 15, see notation X direction); 
and a coating step (FIG. 7; 40, 18b) of applying a resin (FIG. 16, 18b) to the connecting portion (FIG. 13; 18b, 25, Q1) that is held (chucked) by the pair of pressing portions (FIG. 15, 56a). 
Yuko does not expressly disclose a coating step of applying a resin to the connecting portion such that distal end surfaces of a pair of side wall portions that the connecting portion has and a core wire of an electric wire are integrally covered by the resin.
However, Yukiyasu teaches a coating step of applying a resin (FIG. 5, 71) to the connecting portion (FIG. 5, 56) such that distal end surfaces (FIG. 5, see notation) of a pair of side wall portions (FIG. 5; 57a, 57b) that the connecting portion (FIG. 4/5, 52) has and a core wire (FIG. 3/5, 12) of an electric wire (FIG. 3, 10) are integrally covered by the resin (FIG. 5, 71). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Yuko with the teachings of Yukiyasu and provide a coating step of applying a resin to the connecting portion such that the distal end surfaces of a pair of side wall portions that the connecting portion has and a core wire of an electric wire are integrally covered by the resin so as to minimize the amount of anticorrosive material that is applied to the connecting portion in the vertical direction while effectively maintaining a sealing functionality of the exposed wire. 
[AltContent: arrow][AltContent: textbox (end surface)][AltContent: arrow][AltContent: textbox (end surface)]
    PNG
    media_image1.png
    320
    446
    media_image1.png
    Greyscale


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER G. LEIGH whose telephone number is (571)270-0672. The examiner can normally be reached Monday - Friday, 7:30AM - 5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABDULLAH A. RIYAMI can be reached on 571-270-3119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER G LEIGH/Examiner, Art Unit 2831